Case 1:20-cv-25220-BB Document 5 Entered on FLSD Docket 12/23/2020 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

  PEARL IP LICENSING LLC,
                                                      Civil Action No.: 1:20-cv-25220-BB
              Plaintiff,

        v.                                            TRIAL BY JURY DEMANDED

  HMD AMERICA, INC.,

              Defendant.

                   PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

        Pursuant to Fed. R. Civ. P. 7.1, Plaintiff states that it does not have a parent corporation

 and that there is no publicly held corporation owning ten percent or more of its stock.

  Dated: December 23, 2020                       Respectfully submitted,

                                                 SAND, SEBOLT & WERNOW CO., LPA

                                                 /s/ Howard L. Wernow
                                                 Howard L. Wernow B.C.S.
                                                 Florida Bar No. 107560
                                                 Aegis Tower – Suite 1100
                                                  4940 Munson Street NW
                                                 Canton, OH 44718
                                                 Phone: 330-244-1174
                                                 Fax: 330-244-1173
                                                 Email: howard.wernow@sswip.com

                                                 Board Certified in Intellectual Property
                                                 Law By the Florida Bar

                                                 ATTORNEY FOR PLAINTIFF
